 

 

 

U.$.DIS Vo7 COURT
EASTERN UISTRICT-"

UNITED STATES DISTRICT COURT
EASPERW DISTRICT OF WISCONSIN

 

TPT &. ORES
UNITED STATES OF AMERICA, = &LERK

Plaintiff, 1 9 -GR - 1 0 i

v. Case No. 19-CR-
[18 U.S.C. § 1343]

WENDY YANOW,

Defendant

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES:

1. At all times relevant to this Information, the defendant, Wendy Yanow (“Yanow”),
resided in the Thiensville, Wisconsin and was the treasurer of an investment club named Women
of Wealth, which typically met every month at different locations in the Eastern District of
Wisconsin. |

2. Women of Wealth was an investment club founded in 1995 by five original
members. Over the years, the size of the group increased and, by 2018, there were 12 members
including Yanow.

3. Beginning in approximately 2002 and continuing until approximately December
2018, in the state and Eastern District of Wisconsin and elsewhere,

WENDY YANOW,
with the intent to defraud, knowingly devised and executed a scheme to defraud members of the
Women of Wealth investment club and to obtain money from them by means of materially false

and fraudulent pretenses and representations (the “scheme”).

Case 2:19-cr-00101-LA Filed 06/03/19 Page 1of4 Document 1
 

 

4. For purposes of executing her scheme, Yanow used and caused the use of interstate
wire communications.

The Scheme to Defraud

5. Each member of Women of Wealth contributed approximately $50 to the group
each month and the group would collectively decide how to invest the money. At each meeting,
members of the group provided Yanow with personal checks in the amount $50 believing that
Yanow took the money, deposited it in a bank account, and purchased the stocks the group had
selected.

6. For the first seven years of the club’s existence, Yanow deposited the checks into a
bank account in Women of Wealth’s name, for which she was the signatory, and transferred the
money to a ScottTrade account to buy the agreed-upon stocks.

7. In 2002, Yanow stole the money in the ScottTrade account. She also began
diverting the monthly checks she received from club members for her own personal use. Yanow
continued depositing the checks into the Women of Wealth bank account each month, but instead
of purchasing the agreed-upon stocks, she took the money out of the account for personal use.

8. From 2002 until the end of her scheme, Yanow represented to the group that she
purchased the stocks as instructed when she did not. From 2002 to 2008 she used an AOL and
then Yahoo! stock-tracking tool to conceal her scheme to defraud. Using this tool, she was able
to track the purported investments and their growth, and then could summarize that information to
the group.

9. Beginning in 2008 and continuing through the end of her scheme, Yanow used
bivio, which is accounting software for investment groups, to help conceal her scheme to defraud.
Relying on information entered by Yanow, bivio tracked the stocks that Yanow falsely claimed

she purchased for the group, the performance of those stocks, and each member’s contributions.
2

Case 2:19-cr-00101-LA Filed 06/03/19 Page 2 of 4. Document 1
 

10. From at least 2002 until the end of the scheme, Yanow sent members a monthly
report (relying on AOL, Yahoo! or bivio) purporting to track each member’s investment. In reality,
however, Yanow did not invest the members’ contributions and merely entered into the stock-
tracking tools (AOL, Yahoo! or bivio) stock purchases that Yanow never made. By the end of
the scheme, Yanow (through bivio) reported to the members of Women of Wealth that they had
accumulated $426,623.46 in stocks, when in reality there was nothing.

Execution of the Scheme

11. Beginning in 2014 and continuing through the end of her scheme, Yanow deposited
the monthly checks she received from the group members into Women of Wealth’s BMO Harris
Bank account before stealing the money.

12. Any time an individual makes a deposit into a BMO Harris account, the bank sends
an interstate wire communication to the its offices in Napeville, Illinois, to process the deposit.

13. Through her scheme, Yanow stole $81,382.48 of contributions from the Women of
Wealth investment club.

14, On or about November 21, 2016, in the State and Eastern District of Wisconsin and
elsewhere,

WENDY YANOW,
for the purpose of executing her scheme, knowingly and with intent to defraud, used and caused
the use of interstate wire communications from the Eastern District of Wisconsin to Naperville,
Illinois, by depositing $700 in Women of Wealth’s account at BMO Harris, which funds Yanow

later diverted to her personal use.

3
Case 2:19-cr-00101-LA Filed 06/03/19 Page 30f4 Document 1
 

 

Dat

All in violation of Title 18, United States Code, Section 1343.

re Aly Mbees

Cw MATTHEW D. KRUEGER
United States Attorney

4
Case 2:19-cr-00101-LA Filed 06/03/19 Page 4o0f4 Document 1
